In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and was considered in a manner prescribed by law.
IT IS ORDERED by the court, sua sponte, that respondents, Thomas Stickrath and the Ohio Adult Parole Authority, provide the following to this court: I. The original order of parole for petitioner in February 1983 and all other records, documents, or correspondence pertaining thereto; 2. The date upon which the parole commenced, its length and its terms; 3. Any guidelines or documents which govern the procedures relating to the recommendations and grant of final release from parole as authorized by R.C. 2967.16 and Ohio Adm. Code 5120:1-1-13.
IT IS FURTHER ORDERED by the court effective October 5, 1988, that Thomas Stickrath and the Ohio Adult Parole Authority file the above information in this court by 5:00 p.m. on Wednesday, October 12, 1988.